In this action of tort for wrongful death caused by the collision between a vehicle operated by the defendant and a vehicle in which the plaintiff's intestate was a passenger, the sole exception was to the denial of the defendant’s motion for a directed verdict. The evidence is viewed in light most favorable to the plaintiff. From the conflicting testimony, the photographs and answers to interrogatories the inference was permissible that the defendant was operating her motor vehicle at a rate of speed which was excessive for the road conditions and that she was not reasonably vigilant for the presence of other vehicles on the public way, and warranted a finding of negligence which contributed to the collision. Mazzaferro v. Dupuis, 321 Mass. 718. The negligence of the operator of the vehicle in which the intestate was riding is not imputable to the intestate. Bessey v. Salemme, 302 Mass. 188, 210.

Exceptions overruled.